       Case 6:17-cv-00448-MC            Document 109          Filed 09/10/19       Page 1 of 2




Jennifer J.NIliddleton,OSB#071510

Caitlin V.Mitchell,OSB#123964

JOHNSON,JOHNSON,LuCASぎ とⅣLDDLETON,PC
975 0ak Street,Suite 1050
Eugene,OR 97401‐ 3124
Phone:541/683‐ 2506
Fax: 541/484‐ 0882

Whitney Stark,OSB#090350

Albics&Stark,LLC
210 SW Morrison Street,Suite 400
Portland OR 97204‐ 3189
Phone:503/308‐ 4770
Fax:     503/427… 9292

A■ omeys for Plaintiff



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                   EUGENE DIVIS10N

JENNIFER JOY FREYD,                                                    Case No.6:17… CV‐ 00448‐ PIC

                Plaintift                                     DECLARAT10N OF NICHOLAS B.
                                                                        ALLEN IN SIIPPORT OF
                VS.                                                  PLAINTIFF'S MOT10N FOR
                                                               RELIEF FROM THE JUDGMENT
IIMERSITY OF OREGON,DIICIIAEL
ⅡoSCⅢ LL       and HAL SADOFSKY,

                Defendants.



I, Nicholas B. Allen, declare as follows:

          L     I am a full professor of Psychology at the University of Oregon and one of the

comparators in Professor Freyd's case.




Declaration of Nicholas B. Allen in Support of Plaintiff s Motion for Relief from Judgment
Page I
      Case 6:17-cv-00448-MC            Document 109            Filed 09/10/19       Page 2 of 2




        2.     I submitted a declaration   at the summary judgment stage of this case at the request

of the Office of General Counsel. Although all the information in that declaration was factual,

due to the specific nature of the request it was limited in scope and did not reflect my      full views

on the matters before the court. Also, at that time I was not aware of the extent to which my

declaration would be used polemically against Prof. Freyd and her case.       If I had known, I would

not have provided it.

        3.     I submit this declaration to provide the full context to the court, explain in more

detail my views on Prof. Freyd's case and our compensation system in the United States and at

the University of Oregon.

        4.     Attached hereto as exhibit   I   is a slightly revised version (i.e., a few typographical

and grammatical errors in the original version have been corrected) of a letter that     I   sent to an

organization that is preparing an amicus brief for the appeal of Dr. Fryed's case. I also shared

this letter with all my colleagues in the department of Psychology.

        I declare under penalty of perjury of the laws of the State of Oregon that the foregoing is

ffue and correct.




Dated:_September 8, 2019
                                                  だへ、
                                                 ガた   i・
                                                                   _

                                                 Nicholas B.Allen




Declaration of Nicholas B. Allen in Support of PlaintifPs Motion for Relief from Judgment
Page2
